Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated February 28, 2013, relating to the consolidated financial statements and financial statement schedules of Integrys Energy Group, Inc. and subsidiaries and the effectiveness of Integrys Energy Group and subsidiaries’ internal control over financial reporting,appearing in the Annual Report on Form 10-K of Integrys Energy Group, Inc. for the year ended December 31, 2012, and to the reference to us under the heading "Experts" in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin March 1, 2013
